FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                   JULY 22, 2021
                                                                            STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 134

Jennifer Michelle Williams,                            Plaintiff and Appellant
      v.
Aron Lyle Williams,                                   Defendant and Appellee
      and
State of North Dakota,                        Statutory Real Party in Interest



                                No. 20210014

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Frank L. Racek, Judge.

AFFIRMED.

Opinion of the Court by McEvers, Justice.

Jessica L. Moen, Fargo, ND, for plaintiff and appellant.

Leslie J. Aldrich, Fargo, ND, for defendant and appellee.
                            Williams v. Williams
                                No. 20210014

McEvers, Justice.

[¶1] Jennifer Williams appeals from a second amended divorce judgment.
She argues the district court failed to make findings supporting its
modification of parenting time. She also argues the court erred when it
terminated a parenting coordinator, and the court violated her right to due
process when it removed a specific provision of the judgment without a request
from either party. We affirm.

                                      I

[¶2] After being married for roughly a year, the parties separated and later
divorced. They share two minor children. The initial divorce judgment was
entered in February 2018 and an amended judgment was entered in January
2020. In June and July of 2020, the parties filed cross-motions for contempt
and to amend the judgment. The district court held an evidentiary hearing on
November 2, 2020. At the hearing, the court made rulings from the bench. It
denied the motions for contempt and ordered the judgment amended in various
respects. As relevant to this appeal, the court ordered parenting time
provisions to be modified, it terminated a parenting coordinator, and it
removed a provision giving the parties the first option to exercise overnight
parenting time when the other cannot. The court instructed Jennifer William’s
attorney to prepare a proposed order for judgment. On November 18, 2020,
the court held a status conference to clarify its rulings. The court entered a
second amended judgment on November 24, 2020.

                                      II

[¶3] Jennifer Williams argues the district court erred when it modified
parenting time. She claims the court did not make the requisite findings that
there is a material change in circumstances or that the modifications are in
the children’s best interests. She requests we remand the case for the court to
make additional findings.



                                      1
      Under N.D.C.C. § 14-05-22(2), the district court has continuing
      jurisdiction to modify parenting time. The standard for modifying
      parenting time has been established through our caselaw. To
      modify parenting time, the movant must establish a material
      change of circumstances has occurred since the prior parenting
      time order and that it is in the best interests of the child to modify
      the order.

      ....

      For the purpose of modifying parenting time, a material change in
      circumstances is defined as “important new facts that were
      unknown at the time of the initial custody decree or initial
      parenting time order.”

Green v. Swiers, 2018 ND 258, ¶¶ 12-13, 920 N.W.2d 471 (citations omitted)
(quoting Wolt v. Wolt, 2011 ND 170, ¶ 19, 803 N.W.2d 534). Decisions
concerning parenting time and modification of parenting time are findings of
fact subject to the clearly erroneous standard of review. Curtiss v. Curtiss,
2016 ND 197, ¶ 10, 886 N.W.2d 565. The district court must state its findings
“with sufficient specificity to enable this Court to understand the basis for its
decision.” Id. (quoting Keita v. Keita, 2012 ND 234, ¶ 5, 823 N.W.2d 726). See
also N.D.R.Civ.P. 52(a)(1) (“the court must find the facts specially and state its
conclusions of law separately”).

[¶4] The district court heard testimony indicating the parties were having
difficulty exchanging the children. The court specifically heard testimony from
one child’s occupational therapist. The therapist testified the child had
difficulty coping with transitions and exhibited separation anxiety. The court
also received a letter of medical necessity signed by the therapist and the
child’s pediatrician. The letter recommended the child receive counseling from
a professional with training in separation anxiety to help the child cope with
life changes and daily transitions.

[¶5] The district court explained its rationale for amending the judgment at
the hearing. The court explained the current arrangement was not working,
and its intent was to reduce exchanges of the children “to a minimum.” The
court also explained its modifications were “to get a system that’s a little more

                                        2
structured, that’s a little less involved that works better.” Although the court
did not explicitly identify a material change in circumstances or find the
modifications are in the children’s best interests, we understand the rationale
for the court’s decision based on our review of the record. It is apparent from
the court’s comments at the hearing that it considered the problems with the
exchanges between the parties to be a material change in circumstances
supporting a modification of parenting time. It is also clear the court concluded
that reducing the number of exchanges between the parties would be in the
best interests of the children given the difficulty of the transitions.

[¶6] We caution district courts to clearly articulate their findings when
modifying parenting time. See Curtiss, 2016 ND 197, ¶¶ 13-14 (remanding
when the district court “made no findings as to whether a material change in
circumstances occurred”). However, despite the court’s findings being sparse
in this case, we clearly understand its rationale. “We will not remand for
clarification of findings of fact when, through inference or deduction, we may
discern the district court’s rationale.” Schmitz v. Schmitz, 1998 ND 203, ¶ 6,
586 N.W.2d 490; see also Reinecke v. Griffeth, 533 N.W.2d 695, 698 (N.D. 1995)
(collecting cases where this Court has relied on implied findings of fact). We
are not convinced the court abused its discretion when it modified the
parenting time provisions under the circumstances present in this case.

                                      III

[¶7] Jennifer Williams argues the district court “misapplied the law by
terminating the parenting coordinator without good cause to do so.” She reads
N.D.C.C. § 14-09.2-08, which provides for modification and termination of a
parenting coordinator, to require “good cause” any time the court terminates a
parenting coordinator. Aron Williams asserts the “good cause” standard only
applies when the court terminates a parenting coordinator on its own motion.

[¶8] The interpretation of a statute is a question of law fully reviewable on
appeal. Bride v. Trinity Hosp., 2019 ND 131, ¶ 7, 927 N.W.2d 416. Our
primary goal when interpreting a statute is to determine the Legislature’s
intent based on the language of the statute. Overboe v. Farm Credit Servs. of
Fargo, 2001 ND 58, ¶ 9, 623 N.W.2d 372. “[W]e give words in a statute their

                                       3
plain, ordinary and commonly understood meaning.” Bride, at ¶ 7. “Words
and phrases must be construed according to the context and the rules of
grammar and the approved usage of the language.” Robot Aided Mfg., Inc. v.
Moore, 1999 ND 14, ¶ 12, 589 N.W.2d 187 (quoting N.D.C.C. § 1-02-03).

[¶9] Section 14-09.2-08, N.D.C.C., provides in full:

       The court may terminate or modify the parenting coordinator
      appointment upon agreement of the parties, upon motion of either
      party, at the request of the parenting coordinator, or by the court
      on its own motion for good cause shown. Good cause includes:
             1.   Lack of reasonable progress over a significant period
                  of time despite the best efforts of the parties and the
                  parenting coordinator;
             2.   A determination that the parties no longer need the
                  assistance of a parenting coordinator;
             3.   Impairment on the part of a party that significantly
                  interferes with the party’s participation in the process;
                  or
             4.   The parenting coordinator is unwilling or unable to
                  serve.

[¶10] The statute sets out various instances, separated by commas, when a
parenting coordinator may be terminated. The words “good cause” only appear
in the clause concerning termination of a parenting coordinator by the court on
its own motion. That clause is separated from the others by the word “or.”
“Terms or phrases separated by ‘or’ have separate and independent
significance.” State ex rel. Stenehjem v. FreeEats.com, Inc., 2006 ND 84, ¶ 14,
712 N.W.2d 828 (internal citations omitted); see also Grand Forks Prof’l
Baseball, Inc. v. N.D. Workers Comp. Bureau, 2002 ND 204, ¶ 11, 654 N.W.2d
426 (the word “or” is a coordinating conjunction used for “introducing an
alternative”). The other clauses do not contain a good-cause requirement; they
set out different circumstances when a parenting coordinator may be
terminated for reasons not necessarily constituting “good cause” as it is defined
by the statute. We therefore read N.D.C.C. § 14-09.2-08 only to require a
specific good-cause finding when the court terminates a parenting coordinator
on its own motion.


                                       4
[¶11] Aron Williams requested termination of the parenting coordinator in his
motion for an amended judgment. We review a district court’s decision to
terminate a parenting coordinator for an abuse of discretion. See Prchal v.
Prchal, 2011 ND 62, ¶¶ 27-29, 795 N.W.2d 693. Aron Williams claimed the
retainer for the parenting coordinator was nearly exhausted and no progress
had been made. The court heard testimony indicating there was still
significant conflict between the parties despite the appointment of the
parenting coordinator. Under these circumstances, we conclude the court did
not abuse its discretion when it ordered the parenting coordinator’s
appointment terminated.

                                      IV

[¶12] Jennifer Williams claims the district court violated her right to due
process when it removed a right of first refusal provision from the judgment.
She argues “neither party had adequate notice or a fair opportunity to be heard
on that issue at the evidentiary hearing.” The right of first refusal provision
stated:

      If either party is unable to care for the children overnight, the
      other party shall be given the option to have this parenting time
      before any third-party is used.

[¶13] The government may not deprive any person of life, liberty, or property
without due process of law. U.S. Const. amend. XIV, § 1; N.D. Const. art. I, §
12. Due process requires parties receive “adequate notice” and “a fair
opportunity to be heard.” Schmalle v. Schmalle, 1998 ND 201, ¶ 9, 586 N.W.2d
677. “[T]he requirements imposed by due process are flexible and variable and
dependent upon the particular situation being examined.” Isaacson v.
Isaacson, 2010 ND 18, ¶ 10, 777 N.W.2d 886. “Due process requires that
parties be afforded a meaningful opportunity to present objections.” State v.
Ehli, 2003 ND 133, ¶ 10, 667 N.W.2d 635.

[¶14] The district court informed the parties it intended to delete the provision
at the evidentiary hearing. The court explained: “Obviously, first right of
refusal isn’t working and nor is make-up time, because it just doesn’t occur.”


                                       5
Neither party objected or voiced a concern. Nor were any objections made at
the follow-up status conference. At both hearings, the court gave the parties
the opportunity to make objections and neither did. Because Jennifer Williams
received notice and an opportunity to object, we conclude the court did not
violate her right to due process.

                                     V

[¶15] We affirm the second amended judgment.

[¶16] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                     6